Citation Nr: 1020462	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  02-13 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction secondary to service-connected posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for residuals of a 
gunshot wound of the left arm, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 1968 to 
December 1969. 

By a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, service connection for erectile dysfunction 
secondary to service-connected PTSD was denied.  The RO also 
denied entitlement to a rating greater than 20 percent for 
service-connected residuals of a gunshot wound of the left 
arm.  A November 2003 Board of Veterans' Appeals (Board) 
decision, remanded both issues for further development-
specifically, to obtain VA examinations.  A March 2005 Board 
decision denied both issues, and an October 2006 United 
States Court of Appeals for Veterans Claims (CAVC or Court) 
order remanded both issues, noting that the VA examinations 
did not comply with the terms of the November 2003 Board 
remand.  To comply with the directives of the 2006 CAVC 
order, in a May 2007 action, the Board again remanded the 
claim for additional development.  The case is once again 
before the Board for adjudication.


FINDINGS OF FACT

1.  The Veteran's erectile dysfunction has been made 
chronically worse by service-connected PTSD.

2.  The Veteran's residuals of a gunshot wound of the left 
arm are not manifested by loss of deep fascia or muscle 
substance, soft flabby muscles in the wound area, or muscles 
that swell and harden abnormally in contraction; the history 
of the wound and symptomatology are not indicative of a 
severe injury.

3.  Residuals of the gunshot wound of the left arm do not 
result in limitation of motion of the arm to 25 degrees from 
the side; the scar is not painful or unstable and is less 
than 6 square inches in size; the scar does not cause 
limitation of function beyond what is contemplated by the 
rating for muscle injury.

4.  There is no evidence of objective neurological impairment 
caused by the Veteran's service-connected left arm gunshot 
wound.


CONCLUSIONS OF LAW

1.  The Veteran erectile dysfunction is aggravated by 
service-connected PTSD.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. § 3.102 (2009); 38 C.F.R. § 3.310 (2006).

2.  The criteria for the assignment of a rating greater than 
20 percent for the service-connected residuals of a gunshot 
wound of the left arm have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.55, 
4.56, 4.59, 4.71a, 4.73, 4.118, Diagnostic Code 5201, 5303, 
5305, 7801-7805 (2007); 38 C.F.R. § 4.118, Diagnostic Codes 
7801-7805 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2004, July 2004, and May 2007.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claims, any timing errors have 
been cured by the RO's subsequent actions.  Id.)  
Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to an increased rating, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board notes that VA examinations with respect to the 
issues on appeal were obtained in 38 C.F.R. § 3.159(c)(4).  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA examinations 
obtained in this case are, when considered collectively, 
adequate for rating purposes.  They were predicated on 
consideration of the pertinent evidence of record, and 
provided information necessary to apply the relevant rating 
criteria pertaining to the Veteran's left arm gunshot wound 
residuals, and the VA examination pertaining to erectile 
dysfunction discussed the necessary elements of a secondary 
service connection claim, including whether the medications 
the Veteran took for PTSD caused or aggravated his erectile 
dysfunction.  Accordingly, the Board finds that VA's duty to 
assist in obtaining a VA examination or opinion with respect 
to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  

After the most recent May 2007 Board remand, the Veteran 
reported for a neurological Compensation and Pension (C&P) 
examination, and a genitourinary C&P examination, but he 
failed to report for an orthopedic C&P examination, which was 
scheduled to evaluate the current severity of the Veteran's 
orthopedic residuals of his left arm gunshot wound.  In this 
regard, VA regulations state:

When entitlement or continued entitlement 
to a benefit cannot be established or 
confirmed without a current VA 
examination or reexamination and a 
claimant, without good cause, fails to 
report for such examination or 
reexamination, . . . [and] the 
examination was scheduled in conjunction 
with an original compensation claim, the 
claim shall be rated based on the 
evidence of record.  [However,] [w]hen 
the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2009) (emphasis added).  In this case, 
because the Veteran's failure to report to the June 2007 
scheduled examination is without explanation, it may be said 
that his absence from the scheduled examination was without 
good cause.  Accordingly, the Board will proceed to 
adjudicate the claim for an increased rating for residuals of 
a left arm gunshot wound (a claim for an increase), based on 
the evidence of record.  Although 38 C.F.R. § 3.655 specifies 
that when an examination is scheduled in conjunction with a 
claim for an increase, the claim shall be denied, in this 
case, the Veteran showed up for one part of his left arm 
gunshot wound residual examination (the neurological portion 
of the examination), but failed to report for the orthopedic 
portion of his examination.  As such, the Board will 
adjudicate the claim for an increased rating for left arm 
gunshot wound residuals based on the evidence of record.

II. Law and Analysis

A. Service Connection

VA regulations state that a disability that is proximately 
due to or the result of a service-connected disease or injury 
is considered service connected, and when thus established, 
this secondary condition is considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  Further, additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  

In this regard, the Board notes that there has been an 
amendment to the provisions of 38 C.F.R. § 3.310.  See 71 
Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected one is 
judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen, 
supra (which allowed for secondary service connection on an 
aggravation basis), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which version favors the claimant.  38 C.F.R. 
§ 3.310 (2006).

The Veteran contends that the several prescription 
medications he takes for his service-connected PTSD, 
including anti-depressants, have led to erectile dysfunction.  

A November 2001 VA examiner diagnosed the Veteran with 
erectile dysfunction and opined that his erectile dysfunction 
was not related to post-traumatic stress disorder.  No 
rationale was provided.

The claim was remanded for an additional VA examination to 
determine whether the Veteran had erectile dysfunction that 
was caused or made worse by service-connected PTSD or 
treatment for PTSD.  At this June 2007 examination, the 
Veteran noted that he had trouble with erectile dysfunction 
which started in the 1970s, and stated that he had a low 
sperm count and low testosterone.  He noted that he used both 
testosterone patches and injections in the past and was 
currently using a testosterone patch.  He stated that he had 
some trouble maintaining an erection but had used Viagra with 
some improvement.  The examiner, T.M.F., M.D., diagnosed the 
Veteran with erectile dysfunction, noting that it was multi-
factorial in etiology as the Veteran carried a diagnosis of 
primary hypo-gonadism in addition to PTSD.  The examiner 
noted that the Veteran was on testosterone replacement for 
the primary hypo-gonadism.  He also noted that the Veteran 
was taking trazodone and citalopram for treatment of his 
PTSD.  The examiner stated that these medications could 
worsen his erectile dysfunction.  Additionally, the examiner 
noted that even with the medications he was on, he still had 
times where his mind wandered and he could not maintain 
concentration on sexual activity; therefore, the mind 
wandering affected erectile dysfunction.  The examiner 
further stated that when the Veteran's mind wandered, it was 
to events he experienced while on active duty.  Dr. F. 
concluded that it did appear that the Veteran's PTSD played a 
significant role in his erectile dysfunction with the 
medications and PTSD illness playing into the problem.

In this case, based on the medical opinion obtained in June 
2007 where Dr. M-F concluded that it appeared that the 
Veteran's PTSD played a significant role in his erectile 
dysfunction (ED) with the medications and actual illness 
playing into the problem, the Board finds that the medical 
evidence of record is sufficient to show that the Veteran's 
erectile dysfunction has been made worse by his service-
connected PTSD.  The Board finds Dr. M-F's opinion clear, 
thorough, and based on consideration of the date of onset of 
his disability, medications he was taking, the severity of 
his PTSD, and all other factors that could play into his ED, 
including the Veteran's primary hypo-gonadism.  

Although the November 2001 VA examiner provided an opinion 
that the Veteran's ED was not related to PTSD, no explanation 
or analysis was provided to support the opinion.  In this 
regard, the Board notes that in Nieves-Rodriguez v. Peake, 
supra, the Court found that a medical opinion that only 
contains data and conclusions, and is not supported by 
reasons or rationale is accorded no probative weight.  See 
also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("a 
medical opinion ... must support its conclusion with an 
analysis that the Board can consider and weigh against 
contrary opinions).  Here, the November 2001 medical examiner 
offered no explanation for his opinion, and did not conduct a 
thorough examination of the Veteran.  M.E., M.D. did not 
offer an opinion regarding the effects of the Veteran's PTSD 
medication on his ED, and in fact, the examiner did not even 
note that the Veteran was taking PTSD medication.  Therefore, 
the Board finds that this November 2001 opinion, unsupported 
by an explanation, is entitled to less weight than the June 
2007 VA examiner's opinion which was thorough, supported by 
an adequate explanation, and took into account the effect of 
the Veteran's PTSD medications.

In conclusion, the Board finds that the preponderance of the 
evidence is in favor of the claim of service connection for 
erectile dysfunction as being aggravated by service-connected 
PTSD and treatment therefor.  

B. Increased Rating

The Veteran's service treatment records show in-service 
treatment for a gunshot wound of the left arm in April 1969.  
The record shows that his gunshot wound resulted in no artery 
or nerve involvement.  The wound was debrided the same day as 
the injury and delayed primary closure was done 4 days later.  
The Veteran's service discharge examination record, dated in 
December 1969, indicated that the Veteran had a scar in the 
left shoulder area; however, all other body systems were 
noted to be "normal."

The Veteran filed his initial claim for service connection 
for residuals of a gunshot wound in April 1974.  The 
Veteran's initial VA examination report, prepared in July 
1974, shows that residuals of the gunshot wound included a 
2.5 x 1 inch scar, dull sensation to pinprick in a 2-inch 
diameter around the scar, and slight keloid formation.  It 
was noted that the scar was deep with possible deep tissue 
damage, and the Veteran had difficulty with abduction due to 
muscle pulling.  X-ray evidence revealed 3 short linear 
metallic fragments without bone involvement.  

The evidence of record with respect to the current severity 
of the Veteran's residuals of a left arm gunshot wound 
consists of VA outpatient treatment records dated from 
January 1998 to May 2009, VA examination records dated in 
April 2001, October 2003, March 2004, and June 2007, and the 
Veteran's own contentions.  

The Veteran's VA examination records dated in April 2001 show 
subjective complaints of pain, weakness, and muscle spasms.  
The April 2001 VA examiner's objective findings included a 5 
x 4 centimeter scar on the anterior biceps, pain over the 
biceps area down to his lateral brachium and with elevation 
of his shoulder, biceps strength of 4/5, triceps strength of 
5/5, decreased sensation to lateral and medial brachium, and 
no tenderness over the scar.  The Veteran's range of motion 
for his left shoulder included 125 degrees of forward 
elevation and abduction with pain thereafter.  X-ray evidence 
also showed degenerative changes of the acromioclavicular and 
glenohumeral joints, but no fracture injury or malalignment 
was noted.  The VA examiner ultimately diagnosed the Veteran 
with status post traumatic gunshot wound to the left upper 
extremity with muscle weakness and some decreased sensation.

A VA examination was conducted in October 2003, where the 
Veteran complained of intermittent pain, pain with overhead 
activity and lifting from the ground, and difficulty sleeping 
on his left shoulder.  The October 2003 VA examiner's 
objective findings included a 5-cm puckered scar over the 
proximal biceps, 5/5 biceps and supraspinatus strength, 
paresthesia of the left brachial cutaneous nerve, and range 
of motion of the left shoulder was 80 degrees forward 
flexion, 40 degrees internal rotation, and 10 degrees 
external rotation.  As a result, the October 2003 VA examiner 
diagnosed the Veteran with status post gunshot wound to the 
left proximal brachium and secondary signs of subacromial 
impingement unrelated to his gunshot wound.

A March 2004 VA examination reflected the Veteran's 
subjective complaints of pain, intermittent numbness, and 
difficulty carrying large items.  The March 2004 VA 
examiner's objective findings included 6 square centimeter 
scar through the proximal aspect of the anterior upper left 
arm.  The scar was slightly deep and appeared to penetrate 
fascia overlying biceps muscle.  There was no palpable defect 
in biceps muscle, and skin over the scar was not unstable.  
There was some tenderness to palpation over the scar, 
decreased sensation of left upper extremity, 4+/5 strength of 
all major muscle groups of the left upper extremity, no 
adhesions or muscle herniations, and pain with repetitive 
use.  The range of motion for the Veteran's left shoulder 
included abduction to 125 degrees with "drop-arm" 
thereafter, forward flexion to 120 degrees with similar 
"drop-off arm phenomenon" thereafter, external rotation to 
60 degrees, and internal rotation to the lower lumbar spine.  
Elbow range of motion was noted to be "full from 0 to 150 
degrees of flexion."

The March 2004 VA examiner also specified that the "biceps 
muscle is the muscle which is affected by the scar," and 
this is a "slight disability secondary to the scar."  
Accordingly, the March 2004 VA examiner diagnosed the 
appellant with "[s]tatus post gunshot wound to the left 
upper extremity, now with nonfocal neurologic complaints."  
With respect to any neurological manifestations, the VA 
examiner opined that, although he was unable to define the 
etiology of the neurological manifestations, the examiner 
stated that given the location of the Veteran's scar, injury 
to the musculocutaneous nerve which becomes the lateral 
antebrachial cutaneous nerve would be most likely, and stated 
that this would be productive of forearm numbness.  However, 
the Veteran's subjective complaints were much less focal and 
included decreased sensation of the entire left upper 
extremity.  As such, the examiner was unable to ascertain the 
etiology of any neurological manifestations.  The examiner 
noted that electromyographic testing and nerve conduction 
velocity testing would be helpful.  He indicated that if such 
testing were negative, it could be concluded that there was 
no neurologic lesion associated with the gunshot wound.

In June 2007, the Veteran was afforded a VA neurological 
evaluation to determine the nature, extent and severity of 
impairment caused by his left arm disability.  At this 
examination, the examiner noted that in April 1969, he 
suffered a gunshot wound to the proximal left upper extremity 
while in Vietnam.  The examiner noted that the bullet 
apparently grazed the proximal anterior upper extremity, 
noting that it was a graze wound from the standpoint that 
there was no entrance and exit.  However, it was not a 
superficial graze but a deeper graze.  The Veteran stated 
that he was hospitalized in Vietnam for two weeks and had 
surgery on it, but he was not aware of any neurological or 
vascular injuries.  The Veteran noted that throughout the 
years, his symptoms have included the feeling that he has 
lost strength in the left upper extremity.  The Veteran also 
stated that he experienced tingling in the dorsal aspects of 
the left index through little fingers.  He described the 
onset of these symptoms in the late 1970s or early 1980s, and 
also noted some neck pain radiating into the left trapezius.  
In terms of scarring, the examiner found a 6 x 1 centimeter 
transverse scar in the proximal left upper arm on the 
anterior aspect of the left upper arm, set off slightly to 
the medial side.  The medial two centimeters of the scar was 
depressed.  A neurological examination showed that motor 
strength was normal in both upper extremities, and muscle 
bulk was also normal.  The examiner noted that he really 
could not get much in the way of deep tendon reflexes in any 
of the four extremities, and noted that pin prick seemed 
sharper on the left upper extremity than on the right.  Based 
on his examination, and after reviewing the claims folder, 
the examiner concluded that from a neurological standpoint, 
there was no impairment caused by his service-connected left 
arm disability.  (An August 2007 nerve conduction and 
electromyography (EMG) study reflected the conclusion that 
the EMG/NCV of the left upper extremity fell within normal 
limits.)

As noted above, the Veteran was scheduled for a VA orthopedic 
examination to determine the current level of severity of his 
left arm gunshot wound residuals; however, he failed to 
report for the scheduled examination.  Because the Veteran 
reported to the neurological component of the examination 
conducted to evaluate the severity of his left arm residuals 
of a gunshot wound, as discussed above, the Board will 
adjudicate the claim based on the evidence of record.

The Board additionally notes that the Veteran's VA outpatient 
treatment records dated from January 1998 to May 2009 show, 
in pertinent part, several instances of complaints of and/or 
treatment for left upper extremity pain.  Most notable, 
however, are the Veteran's VA electromyography records dated 
in January 2002.  The Veteran's January 2002 electromyography 
records show normal EMG of the left upper extremity and 
normal nerve conduction velocity of the left upper extremity.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.

The Court has also found that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where a service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2008).  Here, the Board has 
found no medical evidence of record that would warrant a 
staged rating for this increased rating claim.

Under the schedule for rating muscle disabilities effective 
July 3, 1997, an open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of the muscle 
group involved, unless for locations such as the wrist or 
over the tibia, evidence establishes that the muscle damage 
is minimal. Objective findings of a moderate disability 
include (1) some loss of deep fascia or muscle substance, or 
some impairment of muscle tonus; and (2) loss of power or 
lowered threshold of fatigue when compared to the sound side.  
Moreover, moderately severe disability consists of through-
and-through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  Objective findings of a moderately 
severe disability include the following:  entrance and (if 
present) exit scars which indicated the track of a missile 
through one or more muscle groups; indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles in comparison to the sound side; and 
tests of strength and endurance in comparison to the sound 
side demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56.  (2009).

Severe disability consists of through-and-through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring. Furthermore, objective 
findings of a severe disability include the following:  
ragged, depressed, and adherent scars that indicate wide 
damage to the muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles swell and harden 
abnormally in contraction; and tests of strength, endurance, 
or coordinated movements in comparison to the corresponding 
muscles of the uninjured side indicate severe impairment of 
function.  See 38 C.F.R. § 4.56.

If present, the following are also signs of severe muscle 
disability under the rating criteria:  (1) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile; (2) 
adhesion of a scar to one of the long bones, scapula, pelvic 
bones, sacrum, or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where the bone 
is normally protected by muscle; (3) diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; (4) visible or measurable atrophy; 
(5) adaptive contraction of an opposing group of muscles; (6) 
atrophy of muscle groups not in the tract of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; and (7) induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56 (2009).

The Veteran's residuals of his left arm gunshot wound are 
currently rated as 20 percent disabling under Diagnostic Code 
5201.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2009).  Those 
rating criteria require either limitation of motion of the 
arm at shoulder level or midway between side and shoulder 
level for a 20 percent rating for the nondominant extremity.  
(The record shows that the Veteran is right-handed.)  A 
maximum schedular 30 percent rating is available for 
limitation of motion of the arm to 25 degrees from the side 
for the minor extremity.

The Board finds that an increased rating of 30 percent under 
Diagnostic Code 5201 is not warranted under the circumstances 
of this case, as the objective evidence of record does not 
show the requisite limitation of motion of the Veteran's left 
arm, or that of 25 degrees from side.  In fact, competent and 
probative medical evidence of record, to include VA 
examination records dated in April 2001 and March 2004, 
consistently shows that the Veteran has 125 degrees of 
abduction of his left arm.  Although the Veteran has pain 
with repetitive use and on motion, there is no suggestion in 
the examination reports that functional loss of the arm due 
to such pain would equate to limitation midway between the 
side and shoulder.  38 C.F.R. §§ 4.40 and 4.45 (2009); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  In fact, the several 
VA examination records show that the appellant has a nearly 
full range of motion.  As noted above, more recent 
information which could have been used to evaluate the 
severity of the Veteran's left arm gunshot wound residuals 
was not obtained due to the Veteran's failure to report to 
the June 2007 VA examination.  Accordingly, based on the 
evidence currently of record, a 30 percent rating is not 
warranted pursuant to Diagnostic Code 5201.  

In order to warrant a higher rating under the provisions for 
evaluating muscle injuries, the medical evidence would have 
to show that his level of disability is severe.  (A January 
1998 VA examiner identified the anterior deltoid muscle as 
the one involved in the injury while subsequent examiners 
have indicated that the biceps muscle was involved.  Either 
way, the criteria for rating these muscles requires 
"severe" muscle disability before a rating higher than 20 
percent may be assigned for the nondominant extremity.  
38 C.F.R. § 4.73, Diagnostic Codes 5303, 5305 (2009).)

In accordance with 38 C.F.R. § 4.56, the medical evidence 
would have to show the following, or history and disability 
tantamount to the following, in order for a 30 percent rating 
to be assigned:  ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track; 
palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area; muscles swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) Visible or 
measurable atrophy; (E) Adaptive contraction of an opposing 
group of muscles; (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.

As noted above, the Veteran sustained a gunshot wound of the 
left arm in April 1969, without artery or nerve involvement, 
but with debridement and delayed primary closure.  Primary 
closure was accomplished within 4 days of the injury.  The 
bullet grazed the proximal anterior left upper extremity, and 
it was a graze wound from the standpoint that there was no 
entrance and exit, but it was a deeper graze wound as opposed 
to superficial.  This does not suggest "severe" disability 
of muscles, which normally is indicated by prolonged 
hospitalization and is associated with through-and-through or 
deep penetrating wound due to high velocity missile or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. § 4.56.  
Rather, the Veteran underwent debridement the same day as the 
injury and primary closure was accomplished within 4 days.  
There is no suggestion that he experienced a through-and-
through wound, prolonged infection, sloughing of soft parts, 
bone, artery, or nerve involvement, or other difficulties 
typically associated with "severe" disability.  

The Board additionally notes that the Court held, in Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994), that a Veteran's 
disabilities can be rated separately unless they constitute 
the "same disability" or the "same manifestation" under 
38 C.F.R. § 4.14.  In such regard, the Board must now also 
consider whether the Veteran is entitled to separate 
compensable ratings for any neurologic or skin manifestations 
of his service-connected residuals of a gunshot wound of the 
left arm.  

With respect to any neurologic manifestations, the Veteran 
has complained at several VA examinations of numbness of his 
left upper extremity.  However, the Veteran's January 2002 
electromyography records show normal EMG of the left upper 
extremity and normal nerve conduction velocity of the left 
upper extremity.  In addition, the March 2004 VA examiner 
specifically noted that, if EMG and NCV studies were 
negative, as they were in January 2002, neurologic lesion due 
to the gunshot wound would definitely be ruled out.  A June 
2007 VA examiner, after reviewing the record and examining 
the Veteran, specifically stated that from a neurological 
standpoint, there was no impairment caused by the Veteran's 
service-connected left arm disability, explaining that motor 
strength was normal in the left upper extremity.  An August 
2007 EMG/NCV supported the 2007 examiner's assessment, as the 
EMG and nerve conduction studies of the left upper extremity 
fell within normal limits.  Given the EMG and NCV study 
results and the March 2004, and June 2007 VA examiners' 
opinions, the Board finds that no nerve impairment is 
ratable.

With respect to the possibility of separate compensable 
ratings under 38 C.F.R. § 4.118 for the Veteran's scarring, 
it should be noted that, effective August 30, 2002, VA 
revised 38 C.F.R. § 4.118, Diagnostic Code Series 7800, or 
the criteria for diagnosing and evaluating skin disabilities.  
See 67 Fed. Reg. 49,596 (July 31, 2002); see also corrections 
at 67 Fed. Reg. 58,448 (September 16, 2002).  As such, the 
Board must evaluate whether separate compensable ratings are 
warranted under either the "old" regulations (those in 
effect prior to August 30, 2002) or the new regulations 
effective from August 30, 2002.

(The criteria for rating disabilities under Diagnostic Codes 
7800, 7801, 7802, 7804, and 7805 were again changed, 
effective October 23, 2008.  73 Fed. Reg. 54708 (Sept. 23, 
2008).  The amendment applies to all applications for 
benefits received by VA on or after October 23, 2008, and in 
instances where an application was filed earlier, but only if 
the claimant requests review under the changes.  Id.  Here, 
the Veteran's application was filed before October 23, 2008, 
and there has been no request for review under the amended 
criteria.)  

The Veteran is not entitled to a separate compensable rating 
under the "old" regulations for evaluating skin 
disabilities.  As detailed above, the several VA examinations 
show that the Veteran's scar from his service-connected 
residuals of gunshot wound, left arm is approximately 6 
square cm in size, slightly deep, appears to penetrate fascia 
overlying the biceps muscle, and causes no palpable defect in 
biceps muscle.  The skin over the scar is not unstable, but 
there is some tenderness to palpation over the scar.  As 
such, the Board finds that the objective medical evidence of 
record shows that the Veteran's scar is not of the requisite 
size, nor is it poorly nourished or subject to repeated 
ulceration.  Thus, neither a separate compensable rating nor 
an increased rating is warranted under the circumstances of 
this case.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 
(2002).

The Board additionally notes that the Veteran's current 20 
percent evaluation pursuant to Diagnostic Code 5201 for 
service-connected residuals of gunshot wound, left arm 
contemplates the Veteran's limitation of motion, pain and 
functional loss.  See Diagnostic Code 7805.  

The Veteran is similarly not entitled to a separate 
compensable rating under the skin regulations effective from 
August 30, 2002.  Specifically, the Veteran's scar does not 
exceed 6 square inches (39 sq. cm.) and it is not unstable.  
38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2007).  
Furthermore, although the evidence shows tenderness to 
palpation over the scar (see March 2004 VA examination), he 
does not experience pain in the scar itself.  

In summary, the Board finds that entitlement to a rating 
greater than 20 percent for service-connected residuals of a 
gunshot wound of the left arm, including establishment of a 
separate compensable rating for neurological or skin 
manifestations of his gunshot wound residuals, is not 
warranted.


ORDER

Service connection for erectile dysfunction on the basis of 
aggravation by a service-connected disability is granted, 
subject to the laws and regulations governing monetary 
benefits.

Entitlement to an increased rating for residuals of a left 
arm gunshot wound, currently evaluated as 20 percent 
disabling, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


